DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 3/3/2022 are as follows: 
Claims 2 and 10-12 are cancelled by the applicant;
Claims 1 and 3-9 are pending;
Claims 3-9 are withdrawn from consideration without traverse;
Claim 1 is being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”, “step”, or other generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“hot air supply source selection unit” in claim 1 (Claim 1 has been amended to specifically recite the structure of the hot air supply source selection unit).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US6047770, as previously cited).
Re Claim 1. Suzuki teaches a vehicular heat management system (Figure 1), comprising: 
a refrigerant circulation line (conduits of 20) (Figure 1; Column 3 line 28 to Column 4 line 53); 
a cooling water circulation line (conduits of 40) configured to heat a passenger compartment with waste heat of an engine (41) by allowing cooling water of the engine to circulate through a heater core (43) (Figure 1; Column 5 lines 1-24); and 
a hot air supply source selection unit (ECU 51) configured to, when a hot air needs to be supplied into the passenger compartment in an air conditioner mode in which a refrigerant in the refrigerant circulation line flows through a compressor (21), an outdoor heat exchanger (22), an expansion valve (24) and an indoor heat exchanger (23) so as to cool the passenger compartment with cold air generated by the refrigerant in the indoor heat exchanger, select one of heat generated from the refrigerant in the compressor and heat generated from the cooling water in the engine, as a hot air supply source for supplying the hot air into the passenger compartment (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Cooling water can flow through the engine to the heater core directly via conduit 47 to use engine waste heat, or the cooling water can flow through conduit 48 to the water-refrigerant heat exchanger 31 to use refrigerant heat to heat the heater core.  Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.);
an engine outlet side cooling water temperature detection sensor (65) installed on the outlet side of the engine to detect the cooling water discharge temperature on the outlet side of the engine; a compressor outlet side refrigerant temperature detection sensor (61) installed on the outlet side of the compressor to detect the refrigerant discharge temperature on the outlet side of the compressor; and a heater core inlet side cooling water temperature detection sensor (64) installed on the inlet side of the heater core to detect the cooling water introduction temperature on the inlet side of the heater core (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein the hot air supply source selection unit includes: 
a water-cooled heat exchanger (31) configured to transfer heat generated from the refrigerant having a high pressure and a high temperature in the compressor of the refrigerant circulation line to the cooling water of the cooling water circulation line (Figure 1; Column 3 lines 48-61, Column 5 lines 1-24); 
a water pump (44) and a flow control valve (45) configured to generate a flow of the cooling water in the cooling water circulation line and to control the flow of the cooling water so that the waste heat of the engine is transferred to the heater core by allowing the cooling water to circulate between the engine and the heater core or so that the heat of the water-cooled heat exchanger is transferred to the heater core by allowing the cooling water to circulate between the water-cooled heat exchanger and the heater core (Figure 1; Column 5 lines 1-24); and 
a control unit (51) configured to control the water pump and the flow control valve so as to supply a hot air generated by the waste heat of the engine due to the circulation of the cooling water between the engine and the heater core or a hot air generated by the heat of the refrigerant circulation line due to the circulation of the cooling water between the water-cooled heat exchanger and the heater core, into the passenger compartment (Figures 1-3; Column 5 lines 25-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein the control unit is configured to control the water pump and the flow control valve so as to perform one of the supply of the hot air into the passenger compartment using the heat of the refrigerant circulation line and the supply of the hot air into the passenger compartment using the heat of the cooling water of the engine, according to a cooling water discharge temperature (via temperature sensor 65) on an outlet side of the engine, a refrigerant discharge temperature (via temperature sensor 61) on an outlet side of the compressor and a cooling water introduction temperature (via temperature sensor 64) on an inlet side of the heater core (Figures 1-3; Column 5 lines 25-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein the control unit supplies a hot air into the passenger compartment using the waste heat of the engine only when the temperature of the waste heat of the engine is higher than the temperature of the heat of the water-cooled heat exchanger (Figures 1-3; Column 9 line 31 to Column 10 line 13 teaches only the engine heating the heater core when the engine temperature is above a preset temperature; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
the control unit is configured to, if the cooling water discharge temperature is equal to or higher than the cooling water introduction temperature on the inlet side of the heater core, control the water pump and the flow control valve to allow the cooling water to circulate between the water-cooled heat exchanger and the heater core so that the heat of the refrigerant circulation line is used as the hot air supply source (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein the flow control valve (45) is a three-way control valve and is installed at a branch point (45 is connected at a branch point) between the engine and the water-cooled heat exchanger (Figure 1; Column 5 lines 14-21), 
wherein the three-way flow control valve (45) brings the heater core (43) into communication (via left pathway of valve 45 in Figure 1) with the water-cooled heat exchanger (31) to form a cooling water circulation loop between the heater core (43) and the water-cooled heat exchanger (31) in the passenger compartment heating mode (Figure 1; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67), 
wherein the cooling water is circulated between the water-cooled heat exchanger (31) and the heater core (43) to heat the passenger compartment with the heat generated in the water-cooled heat exchanger in the passenger compartment heating mode (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), 
wherein the hot air can be supplied into the passenger compartment during the air conditioner mode without operating the engine (Figure 1; Pump 44 is an electrical pump that does not require engine operation to circulate the cooling fluid, wherein 53 is a battery and 52 is an inverter for operating the air conditioning system.  Therefore, the system of Suzuki is capable of supplying air to the passenger compartment without operating the engine. Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Column 10 lines 60-62 specifically teaches operating the system when the engine stops; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), 
wherein the control unit is configured to, if the cooling water discharge temperature on the outlet side of the engine is equal to or higher than the cooling water introduction temperature on the inlet side of the heater core, control the water pump (44) and the flow control valve (45) to allow the cooling water to circulate (via 47) between the engine and the heater core so that the waste heat of the engine is used as the hot air supply source (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), 
wherein the three-way flow control valve (45) brings the heater core (43) into communication (via 47) with the engine (41) to form a cooling water circulation loop between the heater core and the engine (Figure 1 illustrates the cooling water circulation loop), and 
wherein the cooling water is circulated (via 47) between the engine (41) and the heater core (43) to heat the passenger compartment with the waste heat of the engine (Figures 1-3; Column 5 lines 1-54, Column 8 line 55 to Column 10 line 67; Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the reply that Suzuki fails to teach the control unit supplies a hot air into the passenger compartment using the waste heat of the engine only when the temperature of the waste heat of the engine is higher than the temperature of the heat of the water-cooled heat exchanger.  Suzuki teaches in Column 9 line 31 to Column 10 line 13 that only the engine is heating the heater core when the engine temperature is above a preset temperature.  Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the applicants’ arguments are not persuasive.
Applicant further argues on page 9-10 of the reply that “Suzuki does not use the heat of the refrigerant only as does the presently claimed invention” and “Suzuki does not disclose a cooling water control system that makes cooling water flow through the engine or the heat exchanger, selectively, after comparing the temperature of the cooling water with the temperature of the refrigerant”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only using the heat of refrigerant and selective mutually exclusive flow paths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently drafted do not exclude the cooling water from flowing through the engine pathway when transferring heat from the refrigerant-water cooling heat exchanger to the heater core.  Additionally, Column 5 lines 1-6 and Column 10 lines 60-62 of Suzuki teaches when the engine stops, the refrigerant cycle can still operate to provide heat transfer and the cooling water can still circulate since the water pump 44 is an electrical water pump.  Accordingly, the engine is not required to operate to provide heat transfer to the heater core. Thus, the system of Suzuki is capable of performing the recited processes.  Additionally, it is noted that the claims are drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. specific operating modes) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763